The opinion of the court was delivered May 18, 1854, by
Knox, J.
— This judgment is erroneous. The appeal from the award of arbitrators, by the defendant, gave him a footing in court, equivalent to a formal appearance to the action. A party may appear by attorney, or in person; and no act can more strongly evidence the intention to contest the claim, than an appeal from an award of arbitrators. He appears before the prothonotary of the court, makes an affidavit that injustice is done him,, and that his appeal is not for delay, and enters into recognizance to prosecute it with effect. Upon an exception by the plaintiff, to the bail, a new recognizance, with other bail, is given; and yet, after this unequivocal act, judgment is given against him for want of an appearance. As well might judgment be signed for want of an appearance, after an affidavit of defence upon the merits.
Where one appears by attorney, the name of the attorney should be entered of record; but where the appearance is in person, it is only necessary that some act should be done, admitting that the party is regularly in court, and bound to answer to the writ.
Judgment reversed and procedendo awarded.